Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claims 1-4, 6-16, 18-20 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1. Claim 10 recites the limitation " the media agents”, in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engdal et.al. (U.S Patent Application Publication 2015/0033235; hereinafter “Engdal”; Reference cited as prior art in previous office action) in view of Tabata et.al. (U.S Patent Application Publication 2009/0055520; hereinafter “Tabata”; Reference cited as prior art in previous office action) in view of Deshpande et.al. (U.S Patent Application Publication 2017/0199756; hereinafter “Deshpande”)

Regarding claims 1, 13 Engdal discloses An information management system configured to manage computing devices, the information management system comprisingFig.1B]
a networked storage system comprising computer hardware configured to [ “.The processing nodes 201A-201 N may comprise a processing unit 300 which may be utilized in the assignment and processing of various tasks, as well as power management…”, 0018: “The processing unit 300 may further comprise at least one memory unit 309 that may be in communication with the communication ports 307…”, 0024; “.networked environments.”, 0062; Fig.1B] : 
configure one or more power management preferences [ “the altering 38 may further comprise retrieving 50 reconfigurable rules associated with the power management of the processing node(s). The altering unit may be configured to perform the retrieving 50. Thus, all of the example operations described above (e.g., operations 34-48) may be based on reconfigurable power management rules which may be implemented within each processing unit 300…”, 0045-0046] for a media agent [“a processing unit300 that may be comprised in the processing nodes 201A-201 N”, 0023; (i.e. the processing node corresponds to a media agent)], 
wherein the media agent is a component within the information management system that interfaces with secondary storage devices to perform operations on data stored using the secondary storage devices [ 0018; 0024; (i.e the plurality of processing nodes  with respective processing unit controlling the processing of the tasks stored in the respective memory/ storage)] 
identify, by a power management module [“ .altering unit. “, 0025], a task to be performed in the networked storage system, the task comprising an operation type[” .unscheduled tasks” 0042; ( i.e the operation type of the task)], wherein the task is associated with the media agent [ “the system may comprise any number of distributed task queues 203-209. It should be appreciated that any number distributed task queues may be associated with a particular processing node...”, 0019];
based at least in part on the operation type of the task[ “..a wake-up procedure for at least one other processing node of the plurality of processing nodes (or the nodes comprised in the multi-core system) if a number of unscheduled tasks to be performed is above a task threshold…”, 0042], determine a power state for the media agent associated with the task [0022;” The activity status may provide information as to whether a node is active (i.e., powered on) or inactive (i.e., in a sleep mode or powered off). …”, 0032;0038; (i.e. the power state( active/ inactive) of the media agent/ processing node is determined based on whether the unscheduled tasks to be performed is above a task threshold) ]; and 
upon the determining that the power state of the media agent is at or below a specified level [0038; (i.e. sleep modes or different sleep levels); “the altering 38 may further comprise initiating 40 a sleep mode if a number of unscheduled tasks to be performed is below a task threshold. The altering unit may be configured to perform the initiating 40. …”0033; ”… if the value of the current index m is smaller than the maximum sleep level M (box 11), the current node may initiate a level 1 self-sleep mode as explained in example operations 40 and 42 (box 13). If it is determined that there is a processing node in the current index level m sleep mode (box 10), the current node may place the processing node in the m sleep level to an m+1 sleep level (box 14)”, 0059]: 
append the task to a task list associated with the media agent, wherein the task list comprises tasks of the operation type [0033-0035;0042; (i.e the tasks are queued / appended to the task list when the number of unscheduled tasks is below a threshold)]; 
determine whether the task list exceeds a specified threshold [“the initiating 46 may further comprise initiating 48 a wake-up procedure for at least one other processing node of the plurality of processing nodes (or the nodes comprised in the multi-core system) if a number of unscheduled tasks to be performed is above a task threshold. The altering unit may be configured to perform the initiating 48....”, 0042; 0053]; and 
based on the power management module determining that the specified threshold is exceeded, instruct the media agent to perform one or more of the tasks on the task list [0042; 0048; 0053;( i.e. a processing node is activated after the number of unscheduled tasks exceeds the threshold)].  

However, Engdal does not expressly disclose  wherein the media agent is hosted on a cloud network and executed by a virtual machine and managed by a hypervisor, wherein the one or more power management preferences are specified in an information management policy, wherein the information management policy is a set of parameters or preferences for performing information management operations on data associated with the information management policy. 

 In the same field of endeavor (e.g. scheduling task execution of storage system and controlling the power-on /off of the power control unit based on the schedule for efficient power management of the storage system), Tabata teaches 
wherein the one or more power management preferences are specified in an  information management policy[ “the memory 110 stores an operation management program 200 and an operation management database (hereinafter referred to as "operation management DB (Data Base)") 201.”, 0047;“.The operation management DB 201 is comprised of a storage configuration information table 2011, an AP task information table 2012, an allowable peak power information table 2013, a power control schedule table 2017 and an AP task actual execution time table 2018. “, 0048; “FIG. 13 is a diagram showing the power control schedule table 2017.  The power control schedule table 2017 includes as fields a plan 2017A which is a name of a power control schedule plan, a power controlled unit ID 2017B which uniquely shows a power controlled unit having performed the scheduling, (i. e. operation management program and an operation management database together sets up a power management plan or policy with preferences as illustrated in the table Fig.13. Hence the operation management program and an operation management database correspond to the information management policy)] , 
wherein the information management policy is a set of parameters or preferences for performing information management operations on data associated with the information management policy [ “The AP task execution schedule plan development/display program 2002 develops power control schedule plans which are power-on or power-off schedules of the individual power controlled units 106 of the AP task execution schedule plan and storage system 104 for the task performed by the AP 102 on the server 101 and stores them in the AP task execution schedule table 2016 and the power control schedule table 2017 in the operation management DB 201..”, 0050; “The AP task execution and power control program 2003 requests the server 101 to execute the task to be performed by the AP 102.  It also requests the controller 105 with a power control function to power on or power off the power controlled unit”, 0051; (i.e the respective operation management program utilizes the data / preferences settings from the respective tables to perform power management operations of the storage system. Hence performing the information management operations based on the data associated with the policy)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Engdal with Tabata. Tabata's teaching of scheduling the power on/ off period to execute the tasks will substantially improve Engdal's system to reduce peak power consumption and reduce frequent turn on/ off of the storage system by arranging the order of execution based on the type of task.
 However Tabata does not expressly disclose  wherein the media agent is hosted on a cloud network and executed by a virtual machine and managed by a hypervisor.

 In the same filed of endeavor (e.g. managing virtual machines in  data storage system based on the utilization or usage data), Deshpande teaches , 
wherein the media agent is hosted on a cloud network and executed by a virtual machine and managed by a hypervisor[ “off-loading certain responsibilities from the client computing devices 102 to intermediary components such as the media agent(s) 144 can provide a number of benefits including improved client computing device 102 operation, faster secondary copy operation performance, and enhanced scalability..”, 0142; “the virtual machine archiving module 250 archives the virtual machines 225 that are determined to have low usage. ... The media agents 270 can copy the VM 225 and the associated data to one or more secondary storage devices 280.”, 0286; Fig.2; “The client computing devices 102 may additionally include virtualized and/or cloud computing resources. For instance, one or more virtual machines may be provided to the organization by a third-party cloud service vendor. Or, in some embodiments, the client computing devices 102 include one or more virtual machine(s) running on a virtual machine host computing device operated by the organization. As one example, the organization may use one virtual machine as a database server and another virtual machine as a mail server. A virtual machine manager (VMM) (e.g., a Hypervisor) may manage the virtual machines, and reside and execute on the virtual machine host computing device.”, 0061; ( i.e the media agents are executed by a virtual machine and managed by a hypervisor in a storage system hosted in cloud network)].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Engdal in view of Tabata with a media agent of  Deshpande’s system to offload the  responsibilities to the media agent  based on the usage of the client machines/ processing device and copy the data to the secondary storage devices to reduce the amount of resources allocated to a client machine until a threshold level of activity is reached [0009]

Regarding claims 2, 14 Tabata teaches , determine a priority of the task[0102-0103]; and 
identify the task as a low-priority task, wherein the identifying is based at least in part on the determined priority of the task [0106-0107].  
Regarding claims 3, 15 Tabata teaches wherein the system is further configured to determine whether the task satisfies a set of criteria[0062-0063], wherein the set of criteria includes one or more of the following: 
content of the data, 
the operation type, 
a time of day [0059; Fig.5, 12], 
a type of secondary storage device to be accessed, a type of media agent, a size of the data associated with the request task, and a third-party cloud service provider hosting the media agent.  
Regarding claims 4, 16, Engdal discloses, wherein the specified threshold is based at least in part on one of the following: 
a number of tasks in the task list [0042], an estimated time required to complete the task list, and an amount of data that will be accessed to complete the task list.  
Regarding claims 6, 18 Engdal discloses, wherein the power state is one of: 
idle, sleep, hibernate, on, off, and active [ 0032;0057].  
Regarding claims 7, 19, Engdal discloses multiple sleep levels [0057] wherein the specified level corresponds to the idle power state [ 0057; 0059 ( i.e. Engdal   teaches multiple sleep levels and it is apparent to teach an Idle power state)]
Regarding claim 8, 20 Engdal teaches the media agent [0023]
 Power management preferences for the media agent should be power managed [0045-0046; 0023]
Tabata teaches, the power management preferences include time of day [ 0059; Fig.5, 12]
Response to Arguments
         Applicant’s arguments with respect to the newly added limitations for  claim(s) 1, 13 have been considered but are moot because the arguments do not apply to Engdal  in view of Tabata  in view of Deshpande references being used in the current rejection.
               
Allowable Subject Matter
Claims 9, 11, 12 are allowed.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph,  as set forth in this Office action.
Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Antony et al. U.S Patent Application Publication 2013/0198468, teaches a shared storage system for supporting virtual machines, virtual machine images are opportunistically migrated between logical storage units to free up physical storage units and achieve better storage hardware resource utilization and reduced power consumption by powering down freed-up physical storage units. 
Dornemann U.S Patent Application Publication 2017/0262350, teaches Uploads of restored virtual machine (“VM”) data to cloud storage, e.g., VM restore-to-cloud operations, are performed without having to write whole restored virtual disk files to a proxy server before the virtual disk data begins uploading to cloud. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187   

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187